               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

RUSSELL ENERGY, INC.,
also known as Russell
Energy Partners, Inc.                                                 PLAINTIFF

v.                                                CAUSE NO. 1:18cv89-LG-RHW

RONALD RUBRECHT;
DREW GARLAND; TURBINE
DIAGNOSTIC SERVICES, INC.;
GARLAND BROTHERS, INC.;
GEORGIA RENEWABLE
POWER, LLC; UNKNOWN
PURCHASER; UNKNOWN
JOHN AND JANE DOES A, B,
C, AND OTHER UNKNOWN
CORPORATE ENTITIES X, Y, Z                                         DEFENDANTS

     ORDER DISMISSING PLAINTIFF’S CIVIL CONSPIRACY TO
  DEFRAUD CLAIM AGAINST TURBINE DIAGNOSTIC SERVICES, INC.

      The Court previously considered and granted the [25] Motion to Dismiss for

Failure to State a Claim filed by Defendant Turbine Diagnostic Services, Inc., as to

Plaintiff’s Civil Conspiracy to Defraud Claim. Pursuant to the Court’s [37] Order

Granting Turbine’s Motion to Dismiss, Plaintiff was granted thirty days to file an

amended complaint or face dismissal of its civil conspiracy to defraud claim against

Turbine. Plaintiff having failed to comply with the Order and file its amended

complaint on or before the requisite deadline,

       IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff’s civil

conspiracy to defraud claim against Turbine Diagnostic Services, Inc., is hereby

DISMISSED WITH PREJUDICE from the instant action pursuant to Fed. R.
Civ. P. 41(b).

      SO ORDERED AND ADJUDGED this the 15th day of October, 2018.


                                        s/   Louis Guirola, Jr.
                                        Louis Guirola, Jr.
                                        United States District Judge




                                  -2-
